DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2004/0060502 to Singh.
Regarding Claim 1, Singh teaches a polishing composition comprising abrasive particles (Paragraphs 48 and 71-84), oxidizer (Paragraphs 51 and 104-107) and carbon polishing inhibitor (Paragraphs 106-124).
Regarding Claim 2, Singh teaches metal oxide abrasive particles (Paragraph 90).
Regarding Claim 3, Singh teaches first particles 10-200nm and second particles 30-300nm (Paragraph 91) as broadly recited. 
Regarding Claim 4, Singh teaches 0.1-10% abrasive
Regarding Claim 5, Singh teaches oxidizer
Regarding Claim 6, Singh teaches 0.05-5%
Regarding Claim 7, Singh teaches anionic and/or amphoteric surfactant (Paragraphs 106-124).
Regarding Claim 8, Singh teaches anionic or cationic group with 6-20 carbon atoms (Paragraphs 106, 111, 115, 166).
Regarding Claim 9, Singh teaches anionic surfactant such as ammonium lauryl sulfate (Paragraph 109)
Regarding Claim 10, Singh teaches amphoteric surfactant such as c-betaine (Paragraph 113).
Regarding Claim 11, Singh teaches a concentration range 0.1mM -500mM 0.0001-1% (Paragraph 119) 
Regarding Claim 12, Singh teaches at least one from metal, nitride or poly film  polishing improver and inhibitor (Paragraph 18, 23, 24, 30, 33, 56, 109, 127, 141-156 and Examples) . 
Regarding Claim 13, since the contact angle is an inherent resulting property of the aqueous solution and additives, Singh implicitly teaches contact angle 10-70 since the composition is the same as claimed or else is the result of essential limitations that have not been claimed.
Regarding Claim 14, Singh teaches pH 1-8 (Paragraph 55).
Regarding Claims 15 and 16, the additional limitations of the polishing target have been considered but do not further materially affect the claimed composition. 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,046,110 to Hirabayashi et al.
Regarding Claim 1, Hirabayashi et al. teaches a polishing composition comprising abrasive particles, oxidizer and carbon polishing inhibitor.
Regarding Claim 2, Hirabayashi et al. teaches metal oxide abrasive particles.
Regarding Claim 3, Hirabayashi et al. teaches first particles and second particles and 20-100nm size (Col. 4, Lines 38-56)
Regarding Claim 4, Hirabayashi et al.   teaches 0.1-10% abrasive (Col 4, Lines 57-67)
Regarding Claim 5, Hirabayashi et al.    teaches oxidizer such as hydrogen peroxide (Col. 5, Lines 1-14)
Regarding Claim 6, Hirabayashi et al. teaches 0.05-5% (1-12%)
Regarding Claim 7, Hirabayashi et al. teaches anionic and/or amphoteric surfactant.
Regarding Claim 8, Hirabayashi et al. teaches 6-20 carbon atoms.
Regarding Claim 9, Hirabayashi et al.  teaches anionic surfactant such as sodium dodecyl sulfate (Col. 5, Lines 18-31)
Regarding Claim 10, Hirabayashi et al. teaches amphoteric surfactant such as imidazolbetaine (Col. 5, Lines 18-31).
Regarding Claim 11, Hirabayashi et al. teaches carbon polishing inhibitor 0.0001-1% (1-100 mol/L)
Regarding Claim 12, Hirabayashi et al. teaches at least one from polishing improver and inhibitor of nitride poly-film and metal (Col. 5, Lines 28-32).
Regarding Claim 13, since the contact angle is an inherent resulting property of the aqueous solution and additives, Hirabayashi et al. implicitly teaches contact angle 10-70 since the composition is the same as claimed or else is the result of essential limitations that have not been claimed.
Regarding Claim 14, Hirabayashi et al. teaches pH 3-7 (Fig 6).
Regarding Claims 15 and 16, the additional limitations of the polishing target have been considered but do not further materially affect the claimed composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2004/0060502 to Singh in view of US 6,293,848 to Fang et al.
Regarding Claim 3, Singh et al. teaches the method of the invention substantially as claimed and Singh teaches first particles 10-200nm and second particles 30-300nm (Paragraph 91) as broadly recited, but does not expressly teach second particles having a different size than primary particles. However, a bimodal particle distribution is well known and conventional in the chemical mechanical polishing art. For example, Fang et al. teaches bimodal particle distribution with first particles 10-200nm and second particles 30-300 nm (Col. 3, Lines 23-35). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide bimodal particle distribution in the method of Singh et al. in order to increase polishing efficiency and uniformity while minimizing defectivity with predictable results. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716